Citation Nr: 0504254	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in February 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, service medical records are negative for 
complaint, treatment, or diagnosis for any heart disorders.  
VA hospital records dated in May 1988 noted essential 
vascular hypertension was discovered prior to treatment for a 
right direct inguinal hernia repair.  In an August 1988 
rating decision the RO denied entitlement to service 
connection for hypertension.  

In correspondence dated November 12, 2002, the veteran's 
spouse reported that over the previous 10 to 15 years the 
veteran had complained of shortness of breath, rapid heart 
beats, and unexplainable fear.  She stated that over time she 
began to realize he was having panic attacks.  

VA PTSD examination on November 13, 2002, included a 
diagnosis of PTSD.  The report also noted the veteran denied 
any panic attacks.  In a November 2002 rating decision the RO 
established entitlement to service connection for PTSD and 
assigned a 50 percent rating.

Private medical records show the veteran had a history of 
coronary artery disease status post myocardial infarction in 
January 2002.  Records show he received a dual chamber 
implantable cardioverter defibrillator in April 2002.  

Private medical correspondence dated in April 2003 noted the 
veteran had been receiving psychiatric treatment since 
September 2002.  The diagnoses included chronic PTSD and 
congestive heart failure.  It was noted that the veteran had 
experienced panic attacks and nightmares with panic attacks 
since 1968 as a result of his PTSD.  The Board notes, 
however, that no information was provided as to how it had 
been determined that he had experienced panic attacks since 
1968.

The physician, Dr. E.W.H., also stated that it had been shown 
"within a reasonable degree of medical certainty that panic 
attacks contribute to the severity of Coronary Artery 
Disease."  He stated the veteran's coronary artery disease 
should be considered service connected because his PTSD 
contributed to its severity.  It support of this opinion the 
physician cited an article titled "Panic Disorder in the 
General Medical Setting," from the Journal of Psychosomatic 
Research, Vol. 44, No.1, pp. 25-42, 1998.

VA heart examination in June 2003 included diagnoses of 
arterial hypertension and status post myocardial infarction 
with implanted defibrillator.  The examiner stated that "it 
would require unwarranted speculation to implicate the 
veteran's PTSD as the etiological agent for the coronary 
artery disease with myocardial infarction."  It was noted 
that the veteran's claim file had been reviewed and that the 
opinion was provided in spite of the opinion of Dr. E.W.H.  
The Board notes, however, that the examiner provided no 
opinion as to whether or not the veteran's heart disorder had 
been aggravated by his PTSD.

In support of his claim in October 2003 the veteran submitted 
excerpts from an unidentified medical treatise including a 
section titled Panic Disorder, Heart Disease and Cardiac 
Morbidity/Mortality.  That treatise noted that "[t]he 
relationship between panic disorder and cardiac illness may 
be reciprocally debilitating with increased anxiety 
precipitating tachycardia, hypertension, and possibly 
increased smooth muscle resistance in small coronary vessels, 
...."  It was further noted that "increased cardiac mortality 
may be due to panic-induced hyperventilation, which may lead 
to coronary spasm, ventricular arrhythmias, and myocardial 
infarction."

At his personal hearing in November 2004 the veteran 
testified that he began experiencing sharp pains in his chest 
during service.  He stated he sought hospital treatment for 
these symptoms shortly after service and that he occasionally 
experienced similar problems after that.  He reported he 
could not recall the date when he had sought hospital 
treatment and that he had not attempted to obtain the records 
associated with that treatment.  He stated he had not been 
provided a diagnosis during that hospital treatment and that 
he had not been kept overnight.  He testified that he first 
had serious problems in 2001 when he had a heart attack and 
that because of his PTSD he experienced episodes when he 
would hyperventilate and his heart would race.  

The Board notes the evidence of record includes a private 
medical opinion indicating that the veteran's PTSD 
contributed to the severity of his coronary artery disease 
and medical treatise evidence indicating a positive 
relationship between panic attacks and heart disease.  The 
veteran's private physician noted the veteran had been 
receiving psychiatric treatment since September 2002, but 
provided no information as to how it had been determined that 
he had experienced panic attacks since 1968.  The June 2003 
VA heart examiner stated it would require speculation to 
implicate the veteran's PTSD as the etiological agent for his 
heart disease, but provided no opinion as to whether or not 
his heart disorder had been aggravated by his PTSD.  
Therefore, the Board finds additional medical opinions are 
required for an adequate determination of the matter on 
appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be notified that 
additional information demonstrating the 
onset of any panic attacks and their 
relationship to his service-connected 
PTSD is necessary to substantiate his 
claim.

2.  The veteran should be scheduled for 
examinations by appropriate cardiology 
and psychiatric specialists for opinions 
as to (a) whether it is as likely as not 
that any present heart disorder was 
aggravated (i.e. underwent an 
identifiable increase in disability) as a 
result of his service-connected PTSD and 
(b) if so, to identify the degree of 
disability over and above the disability 
existing prior to the aggravation.  The 
claims folder must be available to, and 
reviewed by, the examiners.  The 
examiners should provide a complete 
rationale for any opinion given and 
should reconcile the opinion with the 
other medical evidence of record, 
including the April 2003 opinion of Dr. 
E.W.H. and the medical treatise evidence 
submitted in October 2003.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

